DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 3rd, 2022 have been fully considered but they are not persuasive. 	Applicant’s argument that Mannss fails to disclose or suggest an “anterior glenoid guide” because the instrument of Mannss engages and rest on the planar surface/view of the glenoid and not on the anterior surface.  Is not found persuasive.  Figure 3 of Mannss expressly shows the surface of the guide attaches to the rim of the glenoid (an anterior surface).   	Additionally, Applicant argues that Mannss fails to teach or disclose “a solid body in a shape of a cuboid.  As defined by Applicant in [0027] a “cuboid” is considered a three-dimensional solid body with six sides or faces that are all positioned at about 90 degrees relative to each other.  The Examiner notes that Mannss expressly shows a shape with 6 sides and all sides are about 90 degrees relative to each other as best shown in figures 1 and 3-4.  Further, Mannss while teaching a guide that is made up of two components.  Is solid in construction as the guide satisfies interpretation of “solid” as not being hollow or empty along with it being of a non-deformable shape and construction which Mannss as satisfies.  As a result, Applicant’s arguments and amendments do not overcome the prior art of record. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mannss et al. (US 2013/0066321 A1).
Regarding claim 1, Mannss et al. disclose, in various embodiments, an anterior glenoid guide fig. 1 (100) comprising: a solid body (the body is constructed of solid materials and is not intended to be deformed and is not hollow) in a shape of a cuboid (16, 17, figure 2) with a length, a width and a height (see figs. below); a plurality of flanges (102, 104, figure 3) adapted to engage an anterior surface of a glenoid to be grafted [0069]; a plurality of through-holes (112, 114, 116, figure 4) extending from a first surface of the cuboid body to a second surface of the solid body in the shape of the cuboid [0073]. 

    PNG
    media_image1.png
    303
    290
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    119
    229
    media_image2.png
    Greyscale

 	Regarding claim 2, Mannss et al. disclose the anterior glenoid guide of claim 1, wherein the plurality of flanges consists of two flanges (102, 104, figure 3) that engage an anterior neck of the glenoid (figures 2-3, [0069].) 
 	Regarding claim 8, Mannss et al. disclose the anterior glenoid guide of claim 1, wherein the anterior glenoid guide is employed in arthroscopic shoulder surgery conducted in an anterior-to-posterior manner [0079, “anterior approach”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mannss et al. (US 2013/0066321 A1). 	Regarding claim 5, Mannss et al. disclose the claimed invention except for an express teaching of the guide having a length of about 2 cm, width of about 1 cm, and height of about 0.5 cm. 

Mannss et al. does disclose the various apertures’ positions being pre-planned depending on the need at the time [0072, 0073]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device taught by Mannss et al. to have these apertures positioned symmetrically relative to the center of the device body if graft material is desired at such locations of the glenoid.  	Regarding claim 7, Mannss et al. disclose the claimed invention except for the solid body in the shape of the cuboid further comprises an internal thread [0091 “with a different guide formation suitable for receiving and guiding placement and orientation of screw” (i.e. to accommodate/engage screw threads), fig. 20] configured to securely engage a handle [0018, “k-wire, drill bit, bone preparation instrument, reamer, burr, screw, pin or plug”].   	However, Mannss et al. fail to expressly teach or disclose this feature within the 
 It would have been obvious to one of ordinary skill in the art at the time of filing to have substituted out the guide formation 8, fig. 1 which receives a k-wire [0067] and replacing it with the guide formation 234, fig. 20 which receives a screw 220, fig. 20 as they are taught to be known interchangeable components for fixation of the body to the glenoid.
 	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mannss et al. (US 2013/0066321 A1) in view of Wyman et al. (US 2013/0023942 A1).
Regarding claim 9, Mannss et al. disclose a surgical kit [0035, “a kit”], comprising an anterior glenoid guide [0035] comprising a solid body (the body is constructed of solid materials and is not intended to be deformed and is not hollow) in the shape of a cuboid (100, figure 2) with a width, a length and a height (see figs. below); two flanges (102, 104, figure 3) adapted to engage an anterior surface of a glenoid to be drilled; two through holes (112, 114, figure 4) extending from a first surface of the cuboid body to a second surface of the solid body in the shape of the cuboid (see fig. below); and an internal thread [0091 “with a different guide formation suitable for receiving and guiding placement and orientation of screw” (i.e. to accommodate/engage screw threads)] 

    PNG
    media_image3.png
    303
    290
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    140
    420
    media_image4.png
    Greyscale

However, Mannss et al. do not disclose the kit comprising an obturator. 
Regarding claim 9, Wyman et al. disclose kit comprising an obturator [0031, 0039] figs. 3A-3R (365). 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mannss et al. with those of Wyman et al. as the use of a portal or obturator during surgery to prevent/minimize damage done to surrounding tissue of a surgical site [0031 of Wyman et al., 0098 of Mannss et al.]. 

Regarding claim 11, Mannss et al. and Wyman et al. disclose the surgical kit of claim 9, further comprising at least one fixation device [0018 of Mannss et al. “screw, pin…”].
Regarding claim 12, Mannss et al. and Wyman et al. disclose the surgical kit of claim 11, wherein the at least one fixation device is a soft suture anchor fig. 3I (321) of Wyman et al. [0030 of Wyman et al.] comprising a flexible tubular sleeve fig. 3I (301) of Wyman et al. or sheath and a plurality of flexible strands extending through a passage of the flexible tubular sleeve or sheath [0019, 0030 of Wyman et al.]. 
 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mannss et al. (US 2013/0066321 A1) in view of Long et al. (US 2006/0149390 A1).
Regarding claim 3, Mannss et al. disclose the anterior glenoid guide of claim 1.
However, Mannss et al. do not disclose the cuboid body further comprises a plurality of laser lines that reference a center of each of the plurality of the through holes.  	Regarding claim 3, Long et al. disclose the cuboid body further comprises a plurality of laser lines [0043, 0179] that reference a center of each of the plurality of the through holes. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mannss et al. with those of Long et al. as both disclose an .
Allowable Subject Matter
 	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775